         Case 3:19-cv-00350-KAD Document 59 Filed 04/29/20 Page 1 of 25



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 KEVIN M. CALLAHAN,                                  No. 3:19-CV-00350 (KAD)
      Plaintiff,


        v.


 JEFFRY WISDOM, H.E. WISDOM &
 SONS, INC. D/B/A WISDOM
 ADHESIVES WORLDWIDE,
       Defendants.


                                                     April 29, 2020

                        MEMORANDUM OF DECISION RE:
                   DEFENDANTS’ MOTION TO DISMISS (ECF NO. 33)

Kari A. Dooley, United States District Judge:

       Pending before the Court is the renewed motion of Defendants Jeffry Wisdom (“Wisdom”)

and H.E. Wisdom & Sons, Inc. d/b/a Wisdom Adhesives Worldwide (“Wisdom & Sons,” or the

“Company,” and, collectively, the “Defendants”) to dismiss this action pursuant to Fed. R. Civ. P.

12(b)(2) and (b)(3) for lack of personal jurisdiction and improper venue. (ECF No. 33.) On August

15, 2019, the District Court (Eginton, J.) denied Defendants’ initial motion to dismiss without

prejudice and permitted the parties a brief period of discovery into the jurisdictional issues that

formed the basis of the Defendants’ motion. (The “Ruling,” ECF No. 23.) The parties have since

completed that jurisdictional discovery and the Defendants have moved again for dismissal. In

opposition, Plaintiff Kevin M. Callahan (“Callahan”) maintains that there is an adequate basis for

this Court to exercise personal jurisdiction over both Defendants and that venue is proper in the

District of Connecticut. (ECF No. 34.) Defendants filed a reply brief (ECF No. 35) and the Court

held oral argument on March 2, 2020. (ECF No. 54.) For the reasons that follow, Defendants’

                                                1
         Case 3:19-cv-00350-KAD Document 59 Filed 04/29/20 Page 2 of 25



motion to dismiss for lack of personal jurisdiction is GRANTED and the case is transferred to the

United States District Court for the Northern District of Illinois pursuant to 28 U.S.C. § 1406(a).

Background

       Callahan is an entrepreneur and management consultant who resides in Connecticut.

(Compl. ¶¶ 1, 8, ECF No. 1.) Callahan and Wisdom grew up together in Illinois, where Wisdom

continues to reside, and the two remained close friends for many years. (Id. ¶¶ 9, 11.) Since the

1990s Wisdom has served as President of Wisdom & Sons, which is an Illinois corporation with

its principal place of business in Elgin, Illinois. (Id. ¶¶ 10, 12.) The Company manufactures and

sells adhesive products for industrial use. (Id. ¶ 1.)

       Prior to 1997 Callahan served as a management consultant at McKinsey and Company,

which he left to pursue entrepreneurial ventures. (Id. ¶ 13.) Over the years and during the course

of their friendship Callahan intermittently provided business services to Wisdom & Sons, though

the parties disagree about the significance of these endeavors. Callahan describes his work as

sought-after contributions to the Company while Wisdom characterizes these engagements as

“gesture[s] of charity” that he provided to help ameliorate Callahan’s financial struggles. (See,

e.g., Wisdom Aff. ¶ 3, ECF No. 33-2.) For example, the parties agree that in 1991 Callahan created

a marketing brochure for the Company for which he was paid a de minimis amount of

approximately $1,000. (Compl. ¶ 14; Wisdom Aff. ¶ 4.) They also agree that sometime around

2010 Callahan researched and wrote a 75-page history of the Company for which he was paid

$10,000, though Wisdom claims the “work was not the book we originally sought.” (Compl. ¶ 16;

Wisdom Aff. ¶ 6.) Callahan further alleges that he developed a detailed business plan for the

Company at Wisdom’s request in 2003 (Compl. ¶ 15), while Wisdom claims that it was Callahan




                                                  2
         Case 3:19-cv-00350-KAD Document 59 Filed 04/29/20 Page 3 of 25



who approached him “with a profit pyramid business model that he developed,” which Wisdom

only entertained “out of friendship” but “never used or implemented.” (Wisdom Aff. ¶ 5.)

       According to Callahan, in the summer of 2013, Tom Rolando (“Rolando”), the Company’s

Chief Operating and Technical Officer, reached out to Callahan about establishing a new company

to be called Praetor Adhesives, which Wisdom conceived as part of a plan for increasing industry

competition in an effort to grow the Company and enable its acquisition. (Compl. ¶ 18.) Callahan

alleges that Wisdom proposed that Praetor Adhesives would be controlled by Callahan and funded

by the Company. (Id.) While these discussions were underway, Callahan alleges that in the fall

of 2013, Wisdom asked Callahan to work on developing the Company’s global business, which at

the time, had annual revenues of approximately $700,000, but the revenues had plateaued. (Id. ¶

19.) Wisdom, however, claims that he only offered this opportunity to Callahan as an alternative

to lending him money after taking pity on Callahan for his financial difficulties. (Wisdom Aff. ¶

7.) He states that he also gave Callahan certain existing Company accounts in Europe and Asia to

service as a means of reducing his own international travel. (Id. ¶ 8.) Whatever the genesis of the

arrangement, Callahan understood the purpose of his role to be to win business from competitors

as part of Wisdom’s strategy of increasing the Company’s attractiveness as a potential acquisition.

(Compl. ¶ 20.)

       Callahan was appointed Vice Chairman and head of the Company’s global adhesives

business, for which he was initially compensated $20,000 per month. (Id. ¶ 21.) Wisdom declined

to enter into a written contract with Callahan, “[c]iting his aversion to written contracts.” (Id. ¶

22.) Callahan was regarded as an independent contractor consultant and his compensation was

remitted via checks made out to Callahan’s company, Playbook Group LLC, which were mailed

to Callahan’s Connecticut residence. (Id. ¶ 23.) Wisdom did not know at the time that Playbook



                                                 3
        Case 3:19-cv-00350-KAD Document 59 Filed 04/29/20 Page 4 of 25



Group is a Connecticut LLC. (Wisdom Aff. ¶ 16.) During the course of his performance Callahan

undertook several international business trips to meet with prospective customers and global

partners. (Compl. ¶¶ 25–27, 38–39, 45–46). He also traveled to Elgin, Illinois, the site of the

Company’s headquarters, on approximately 15 different occasions between November 2013 and

January 2017. (See Pl.’s Interrog. Resp. Nos. 4, 14, ECF No. 33-4.) Wisdom, by contrast, never

met with Callahan in Connecticut in connection with Callahan’s services for the Company. (See

Pl.’s Interrog. Resp. No. 5.)   Outside of the overseas and Illinois business trips, Callahan

principally performed his obligations to the Company from his Connecticut home (Compl. ¶ 23),

though this was not required by the parties’ arrangement. (Wisdom Aff. ¶ 13.)

       Callahan avers that “[t]hrough his skill, experience, and effort, Callahan developed

relationships which generated multi-fold growth in Wisdom Adhesives’ global business.” (Compl.

¶ 24.) By the end of 2014, one year after his appointment, Callahan alleges that the Company’s

revenues from the global business had increased from $700,000 to $1.8 million. (Id. ¶ 29.) Around

this time Callahan alleges that he approached Wisdom about his desire to earn an equity stake in

the Company as opposed to a fixed compensation and he claims that Wisdom responded favorably,

instructing Callahan to come up with a model for performance-based compensation from the joint

ventures Callahan was cultivating between the Company and foreign partners. (Id. ¶¶ 30–32.)

Callahan followed up on these conversations by pursuing proposed joint ventures with two

companies in particular—Nan Pao Resins Chemical Co. Ltd. (“Nan Pao”) in Taiwan and

Demcopack (“Demco”) in Belgium—which allegedly “would include a partial interest for

Callahan personally as a way of monetizing his interest in the global business for compensation

purposes, as Wisdom had instructed.” (Id. ¶ 35.) With Wisdom’s alleged approval and input,

Callahan undertook extensive efforts to generate and negotiate these joint ventures over the



                                               4
           Case 3:19-cv-00350-KAD Document 59 Filed 04/29/20 Page 5 of 25



ensuing months. (Id. ¶¶ 36–46.) In the meantime, around November 2015, Wisdom had asked

Callahan if the Company could reduce his compensation to $10,000 per month in light of the fact

that Callahan was dividing his time between the Company and a personal venture while allegedly

reaffirming the parties’ mutual intent to transition to a performance-based compensation model.

(Id. ¶ 41.) Callahan agreed but in doing so alleges that he relied on Wisdom’s representation “that

the global business was ‘his business’” and that he would eventually be compensated accordingly.

(Id.) Wisdom, by contrast, asserts that he never told Callahan that the Company’s “global business

was his, whether to manage, run, possess, or for any other reason,” and that he cut Callahan’s

compensation due to the fact that the Company “did not see the expected returns from Callahan’s

work” and “needed to see profitability” to justify his continued engagement. (Wisdom Aff. ¶¶ 10,

17, 19.)

       Callahan alleges that he ultimately negotiated near-final agreements with Nan Pao and

Demco by the summer of 2016. (Compl. ¶¶ 44–46.) When it came time to execute them, however,

Callahan alleges that Wisdom demurred and ultimately failed to follow through. (Id. ¶¶ 47–48.)

In October 2016 Callahan learned that Wisdom was in discussions with a competitor, H.B. Fuller,

about a potential acquisition, though Callahan alleges that Wisdom assured him that he should

continue moving forward with the proposed joint ventures, indicating that Callahan “would be

compensated out of any sale of the Company.” (Id. ¶ 51.) Based on these representations Callahan

alleges that he continued to pursue global partnerships. (Id. ¶ 52.) Wisdom, by contrast, asserts

that while he knew Callahan was working on joint deals, he “never provided, sold, contracted, or

promised Callahan that he could take an equity stake in any joint venture formed with” the

Company. (Wisdom Aff. ¶ 20.)




                                                5
         Case 3:19-cv-00350-KAD Document 59 Filed 04/29/20 Page 6 of 25



       According to Callahan, the Company finished 2016 with $4.2 million in revenue from its

global business, which reflected a 42% increase from the prior year. (Compl. ¶ 50.) On January

29, 2017, allegedly without prior warning to Callahan, Wisdom announced that the Company had

been sold “to H.B. Fuller for $122 million in cash.” (Id. ¶ 53.) Callahan’s proposed joint venture

agreements, which had not yet been consummated, died with the sale, causing Callahan to sacrifice

those business relationships and his credibility with the global partners. (Id. ¶ 54.) Callahan

attempted to follow up with Wisdom about the compensation that he claims that he was promised

but Wisdom allegedly deflected his requests, indicating that the Fuller acquisition prevented him

from making any payouts for a two-year period that ended in January 2019. (Id. ¶¶ 57–58.) After

January of 2019, however, Wisdom still allegedly refused to compensate Callahan for his role in

increasing global revenues. (Id. ¶ 59.) This lawsuit followed.

Procedural History

       Callahan brings claims for breach of contract (Count One), promissory estoppel (Count

Two), unjust enrichment (Count Three), and quantum meruit (Count Four) against both

Defendants. He asserts that he is entitled to $5 million in damages, which he calculates to be the

portion of the $122 million purchase price that is attributable to his expansion of the Company’s

global business. (Id. ¶ 56.)

       Defendants first moved to dismiss this action on May 13, 2019 for lack of personal

jurisdiction and improper venue. (ECF No. 17.) Construing the allegations in Callahan’s favor

pre-discovery, the District Court (Eginton, J.) concluded that Callahan had made a preliminary

showing that the Court had jurisdiction over the Defendants under Connecticut’s long-arm statutes.

Regarding Wisdom, the Court found that Callahan’s claim that Wisdom contacted him in

Connecticut to engage his consulting services “has at least stated a prima facie case that Mr.



                                                6
         Case 3:19-cv-00350-KAD Document 59 Filed 04/29/20 Page 7 of 25



Wisdom purposefully transacted business in Connecticut” within the meaning of Conn. Gen. Stat.

§ 52-59b(a)(1), while noting that it could not “assess the degree to which plaintiff conducted

business from Connecticut.” (Ruling at 8–9.) The Court therefore permitted “a brief period of

jurisdictional discovery to determine the nature and extent of the business transactions in

Connecticut.” (Id. at 9.)

       With respect to the Company, the Court likewise concluded that Callahan had “stated a

prima facie case that defendant Wisdom agreed to [Callahan’s] proposed equity stake” so as to

satisfy Conn. Gen. Stat. § 33-929(f)(1), which subjects a foreign corporation to jurisdiction in

Connecticut “on any cause of action arising . . . [o]ut of any contract made in this state or to be

performed in this state.” (Ruling at 9–10.) The Court further found that Callahan had stated a

threshold case that the action arose out of business the Company “solicited” in Connecticut and

that it was therefore reasonably foreseeable that the Company could be sued in Connecticut,

consistent with the standard set forth in Conn. Gen. Stat. § 33-929(f)(2). (Id. at 10–11.) The Court

again allowed the parties a period of brief jurisdictional “discovery to determine the nature and

extent of the alleged solicitation of business in Connecticut.” (Id. at 11.) As for the constitutional

requirement, the Court held that the Court lacked general personal jurisdiction over either

Defendant but observed that the question of specific jurisdiction, which turned on the same issues

germane to those raised by the long-arm statutes, should be reconsidered after the completion of

jurisdictional discovery. (Id. at 13.) The Court further held that the question of improper venue

should be resolved after such discovery, which the Court ordered completed by October 4, 2019,

and permitted Defendants to thereafter file a renewed motion to dismiss. (Id. at 14.)




                                                  7
           Case 3:19-cv-00350-KAD Document 59 Filed 04/29/20 Page 8 of 25



         After the period of jurisdictional discovery was extended to November 4, 2019 (ECF No.

25) the case was reassigned to this Court for further proceedings (ECF No. 26) and the parties

renewed their briefing with respect to the Defendants’ motion.

Standard of Review

         “A plaintiff bears the burden of showing that the court has personal jurisdiction over each

defendant.” Carney v. Beracha, 996 F. Supp. 2d 56, 60 (D. Conn. 2014). “[H]owever, the showing

a plaintiff must make to defeat a defendant’s claim that the court lacks personal jurisdiction over

it ‘varies depending on the procedural posture of the litigation.’” Dorchester Fin. Sec., Inc. v.

Banco BRJ, S.A., 722 F.3d 81, 84 (2d Cir. 2013) (per curiam) (quoting Ball v. Metallurgie

Hoboken-Overpelt, S.A., 902 F.2d 194, 197 (2d Cir. 1990)).

         Prior to discovery, a plaintiff challenged by a jurisdiction testing motion may defeat the
         motion by pleading in good faith, legally sufficient allegations of jurisdiction. At that
         preliminary stage, the plaintiff’s prima facie showing may be established solely by
         allegations. After discovery, the plaintiff’s prima facie showing, necessary to defeat a
         jurisdiction testing motion, must include an averment of facts that, if credited by the trier,
         would suffice to establish jurisdiction over the defendant. At that point, the prima
         facie showing must be factually supported.

Id. at 84–85 (quoting Ball, 902 F.2d at 197).1 Accordingly, Callahan’s assertion of personal

jurisdiction over the Defendants must be factually supported.

Discussion

         “[P]ersonal jurisdiction is determined by the law of the state in which the district court

sits.” Doe v. Ciolli, 611 F. Supp. 2d 216, 220 (D. Conn. 2009). “The first inquiry must be whether

[Connecticut’s] long-arm statute authorizes the exercise of jurisdiction under the particular facts



1
  If, however, the Court determines that “the jurisdictional dispute is interwoven with the underlying merits of [the
plaintiff’s] suit,” then the “Court must leave the jurisdictional issue for the trial,” though it “may also deem it
appropriate to make a preliminary finding on jurisdictional facts, subject to revision later in the proceedings or at
trial.” Id. at 87 (quoting Alliance for Envtl. Renewal, Inc. v. Pyramid Crossgates Co., 436 F.3d 82, 88 (2d Cir. 2006)).
Here, the Court is able to resolve the jurisdictional dispute without reaching the merits of Callahan’s claims and so
this standard is inapplicable.

                                                           8
           Case 3:19-cv-00350-KAD Document 59 Filed 04/29/20 Page 9 of 25



of this case. Only if [the Court] find[s] the statute to be applicable do[es it] reach the question

whether it would offend due process to assert jurisdiction.” West World Media, LLC v. Ikamobile

Ltd., 809 F. Supp. 2d 26, 30 (D. Conn. 2011) (quoting Lombard Bros., Inc. v. Gen. Asset Mgmt.

Co., 190 Conn. 245, 250, 460 A.2d 481 (1983) (brackets omitted)).

         Long-Arm Jurisdiction - Wisdom

         Connecticut’s long-arm statute permits a court to, inter alia, “exercise personal jurisdiction

over any nonresident individual . . . who in person or through an agent . . . [t]ransacts any business

within the state.” Conn. Gen. Stat. § 52-59b(a)(1). Callahan relies only upon subsection (a)(1) of

the statute.2

         “The term ‘transacting business,’ as used in § 52–59b(a)(1), is not broadly interpreted in

Connecticut.” Vertrue Inc. v. Meshkin, 429 F. Supp. 2d 479, 489–90 (D. Conn. 2006) (internal

quotation marks and citation omitted). “A ‘nonresident individual who has not entered this state

physically nevertheless may be subject to jurisdiction in this state under § 52–59b(a)(1) if that

individual has ‘invoked the benefits and protection of Connecticut’s laws’ by virtue of his or her

‘purposeful Connecticut related activity.’’” Kaufman LLC v. Feinberg, No. 3:17-CV-958 (VAB),

2020 WL 509765, at *9 (D. Conn. Jan. 31, 2020) (quoting Ryan v. Cerullo, 282 Conn. 109, 120,

918 A.2d 867 (2007)). “[A] single purposeful business transaction” can fall within the ambit of

“transacts any business.” See Ryan, 282 Conn. at 119 (quotation marks and citations omitted).



2
  The long-arm statute also permits the exercise of personal jurisdiction over a nonresident individual who: “(2)
commits a tortious act within the state, except as to a cause of action for defamation of character arising from the act;
(3) commits a tortious act outside the state causing injury to person or property within the state, except as to a cause
of action for defamation of character arising from the act, if such person or agent (A) regularly does or solicits business,
or engages in any other persistent course of conduct, or derives substantial revenue from goods used or consumed or
services rendered, in the state, or (B) expects or should reasonably expect the act to have consequences in the state
and derives substantial revenue from interstate or international commerce; (4) owns, uses or possesses any real
property situated within the state; or (5) uses a computer, as defined in subdivision (1) of subsection (a) of section 53-
451, or a computer network, as defined in subdivision (3) of subsection (a) of said section, located within the state.”
Conn. Gen. Stat. § 52-59b(a).

                                                             9
        Case 3:19-cv-00350-KAD Document 59 Filed 04/29/20 Page 10 of 25



Courts must “examine the nature and quality, rather than the amount of Connecticut contacts to

determine whether there was purposeful activity.” Confectionary Arts Int’l, LLC v. CK Prod. LLC,

No. 3:16-CV-2015 (JBA), 2018 WL 1141357, at *4 (D. Conn. Mar. 1, 2018) (quotation marks and

citation omitted).

        Generally, “the transmission of communications between a non-resident defendant and a

party within the jurisdiction does not, by itself, constitute the transaction of business in this state.”

Vitale v. Catanese, No. 3:11-CV-1831 (MPS), 2013 WL 3992394, at *3 (D. Conn. Aug. 2, 2013)

(citing cases). So too is “the negotiation or existence of a contract, standing alone, . . . insufficient

to exercise personal jurisdiction over a defendant.” HSQD, LLC v. Morinville, No. 3:11-CV-1225

(WWE) 2012 WL 2088698, at *3 (D. Conn. June 8, 2012). “However, the existence of a contract

along with substantial telephone and email communications related to the contractual relationship

can be sufficient to constitute transaction of business in the forum state.” Id. (citing Caplan v.

Stein, No. 3:08-CV-1731 (CFD), 2009 WL 1407064 (D. Conn. May 18, 2009)).

        Courts consider a number of relevant factors when assessing whether a defendant has

transacted business under subsection (a)(1), to include:

        (i) whether the defendant has an on-going contractual relationship with a [Connecticut]
        corporation, (ii) whether the contract was negotiated or executed in [Connecticut] and
        whether, after executing a contract with a [Connecticut] business, the defendant visited
        [Connecticut] for the purpose of meeting with parties to the contract regarding the
        relationship, (iii) what the choice-of-law clause is in any such contract, and (iv) whether
        the contract requires [the defendants] to send notices and payments into the forum state or
        subjects them to supervision by the corporation in the forum state.

HSQD, 2012 WL 2088698, at *3 (quoting, inter alia, Agency Rent A Car Sys., Inc. v. Grand Rent

A Car Corp., 98 F.3d 25, 29 (2d Cir. 1996) (quotation marks omitted)); accord NovaFund

Advisors, LLC v. Capitala Grp., LLC, No. 3:18-CV-1023 (MPS), 2019 WL 1173019, at *6 (D.

Conn. Mar. 13, 2019) (citing same factors).



                                                   10
        Case 3:19-cv-00350-KAD Document 59 Filed 04/29/20 Page 11 of 25



       In addition to requiring that the nonresident individual have transacted business in the state,

Section 52-59b(a)(1) embodies a second requirement—that the cause of action have “arisen” from

the defendant’s business activity in Connecticut. See Ryan, 282 Conn. at 121–22. “In determining

whether the [plaintiff’s] cause of action arose from the defendants’ transaction of business within

this state [courts] do not resort to a rigid formula. Rather, [they] balance considerations of public

policy, common sense, and the chronology and geography of the relevant factors.” Id. at 122

(quoting Zartolas v. Nisenfeld, 184 Conn. 471, 477, 440 A.2d 179 (1981)).

       Callahan represents that he performed all of his contractual obligations for the Company

from his Connecticut home (Callahan Aff #1 ¶ 12, ECF No. 20-1), and thus submits that Wisdom

transacted business in Connecticut by engaging Callahan in Connecticut to develop the Company’s

global business. Defendants respond generally that Callahan’s provision of consulting services to

Wisdom & Sons cannot satisfy the “purposeful transaction” test under Section 52–59b(a)(1)

because it was Callahan’s company, Playbook Group LLC, and not Callahan himself that was a

party to that transaction. They further argue that this lawsuit does not even arise from that

consulting relationship but, rather, from a purported oral agreement that Wisdom would give

Callahan an equity interest in the Company. From this, they argue that Callahan cannot show a

single purposeful transaction because he cannot prove that Wisdom ever promised Callahan such

an equity interest. (See Defs.’ Mem. at 9–10, ECF No. 33-1.)

       While it is true that the purposeful transaction must give rise to the cause of action in order

to satisfy the long-arm statute, see, e.g., Confectionary Arts, 2018 WL 1141357, at *5, the Court

does not agree that the overall consulting arrangement between Wisdom and Callahan, even if

through Callahan’s LLC, is so far attenuated from the cause of action that jurisdiction can only lie

if the Court concludes that the parties agreed to a more specific agreement that Callahan would



                                                 11
        Case 3:19-cv-00350-KAD Document 59 Filed 04/29/20 Page 12 of 25



receive an equity interest in Wisdom & Sons. Indeed, as Judge Eginton aptly observed in the

Ruling, “the genesis of plaintiff’s cause of action based on his alleged equity stake is Mr. Wisdom’s

contacting him in Connecticut to engage plaintiff’s consulting services to enhance his

corporation’s global operations.” (Ruling at 8.) Thus, if the Court determines that Wisdom

transacted business in Connecticut within the meaning of the long-arm statute by engaging

Callahan as a consultant, and if the Court were to further find that Callahan’s claims “arose” from

that consulting relationship, then the Court could exercise personal jurisdiction over Wisdom.

       Even on this broader jurisdictional runway, however, the Court concludes that Callahan

has not established that Wisdom transacted business in Connecticut as required under Conn. Gen.

Stat. § 52-59b(a)(1). To establish personal jurisdiction over Wisdom, Callahan relies upon the

myriad of ways that Wisdom remained in frequent communication with Callahan and supervised

Callahan’s consulting work—including, for instance, by approving draft emails and memoranda

used in connection with the proposed joint ventures and by providing Callahan with specific goals

and directives (see, e.g., Defs.’ Ex. C, ECF No. 33-5 at 23, 26, 109, 136, 182, 189)—all while

Callahan was working in Connecticut. Callahan also relies upon the history of the parties’

collaborations that predated the consulting arrangement. For example, in discussions regarding

Praetor Adhesives, Callahan identified Stamford, Connecticut as the company’s proposed

headquarters in the product and pricing sheets that he drafted and shared with Rolando and

Wisdom (id. at 159), though he acknowledges that Wisdom responded that they should “use no

address.” (Id. at 150.) Callahan nonetheless argues that Rolando and Wisdom knew that they

were engaging Callahan to run a Connecticut-based company in their discussions regarding this

venture. (Pl.’s Opp. at 4.)




                                                 12
          Case 3:19-cv-00350-KAD Document 59 Filed 04/29/20 Page 13 of 25



         When considered against the relevant factors and standards discussed above, the evidence

relied upon by Callahan is insufficient to establish that Wisdom transacted business in the State.

First, Wisdom did not have “an on-going contractual relationship” with Callahan or Callahan’s

Connecticut-based LLC outside of the instant consulting relationship. See Mortg. Funding Corp.

v. Boyer Lake Pointe, LC, 379 F. Supp. 2d 282, 286–87 (E.D.N.Y. 2005) (finding that the single

alleged oral contract on which the dispute was based was not sufficient to give rise to “an on-going

contractual relationship” under parallel provision of New York’s long arm statute conferring

jurisdiction over a non-domiciliary “that ‘transacts business within the state’”); Cont’l Indus. Grp.,

Inc. v. Equate Petrochemical Co., 586 Fed. Appx. 768, 770 (2d Cir. 2014) (summary order) (even

assuming an ongoing contractual relationship between the plaintiff and defendant, finding that this

factor would not strongly favor jurisdiction under New York’s long arm statute where the subject

of the contract concerned the distribution of the defendant’s products in a foreign market as

opposed to in the forum state).3 Nor does the evidence suggest that the marketing brochure or

history that Callahan generated for the Company, or the parties’ discussions regarding the Praetor

Adhesives venture, were undertaken pursuant to any kind of ongoing contractual relationship

between Callahan and Wisdom.

         The second factor also favors Wisdom, as it is undisputed that Wisdom never met Callahan

in person in Connecticut for any purpose related to Callahan’s services, including to negotiate his

compensation (Pl.’s RFA Resp. No. 9, ECF No. 33-3; Pl.’s Interrog. Resp. No. 5), and the

consulting contract was negotiated at Wisdom’s end from Illinois. The third factor likewise does

not favor jurisdiction and is at best neutral, as the parties’ contract was not memorialized in writing



3
 “Because ‘in enacting § 52–59b, the legislature used New York Civil Practice Law § 302 . . . as a model,’ Connecticut
courts ‘find pertinent the judicial interpretation given to that New York statute.” Evergreen Media Holdings, LLC v.
Warren, 105 F. Supp. 3d 192, 197 (D. Conn. 2015) (quoting Zartolas, 184 Conn. at 474).

                                                         13
        Case 3:19-cv-00350-KAD Document 59 Filed 04/29/20 Page 14 of 25



and there is no choice of law provision that would suggest that they contemplated Connecticut to

be a proper forum for resolving their disputes. Fourth, while Wisdom mailed Callahan’s payments

to Connecticut (Callahan Aff. #1 ¶ 12) he was not otherwise subject “to supervision by [a]

corporation in the forum state,” e.g., NovaFund, 2019 WL 1173019, at *6, and he claims that at

the time, he did not know that Playbook Group LLC was a Connecticut corporation. (Wisdom

Aff. ¶ 16).

       The Court recognizes that some decisions issued in this District ostensibly suggest that the

volume of communications between Wisdom and Callahan while Callahan worked in Connecticut

during the course of the parties’ contractual relationship is sufficient to give rise to Wisdom’s

transaction of business in the forum. See HSQD, 2012 WL 2088698, at *4 (finding personal

jurisdiction where parties exchanged more than 400 emails and 360 telephone calls and entered

into an oral partnership agreement that “contemplated profit-sharing and ultimate payment of

shared proceeds to [the plaintiff company] in Connecticut”); Caplan, 2009 WL 1407064, at *1

(finding personal jurisdiction over the defendant following an evidentiary hearing at which the

plaintiff testified that the defendant “placed between 50 and 100 telephone calls into Connecticut,

using [the plaintiff’s] Connecticut cellphone number, and emailed [the plaintiff] in Connecticut

between 50 and 100 times over a long period of time,” and where the calls included telephone

meetings with a Connecticut company that the defendant used to secure financing). The Court is

mindful, however, that its inquiry must focus on the “nature and quality” of Wisdom’s contacts

with the forum, Confectionary Arts, 2018 WL 1141357, at *4, and, with respect to the consulting

arrangement, the fact that Callahan was located in Connecticut appears to have had no bearing on,

or relationship to, the stated purpose of the arrangement—expanding the Company’s global

business. Callahan’s location was purely incidental. See Century Metal Recycling Private Ltd. v.



                                                14
          Case 3:19-cv-00350-KAD Document 59 Filed 04/29/20 Page 15 of 25



Metal Worldwide, Inc., No. 3:11-CV-1072 (JBA), 2012 WL 13013637, at *7 (D. Conn. Aug. 2,

2012) (finding that where the defendant’s “purpose was to conduct business with Plaintiff, an

India-based company that happens to have an office in Connecticut, and his communications with

Mr. Kaushal [the plaintiff’s corporate officer] to discuss this business occurred wherever Mr.

Kaushal was, whether in Connecticut or elsewhere, [these communications] are insufficient to

support long–arm jurisdiction over [the individual defendant] under this subsection”).

         Indeed, in a case involving a similar working arrangement between a Massachusetts

consultant and a California-based company, the United States District Court for the District of

Massachusetts held that it lacked personal jurisdiction over the company under the “transacts

business” prong of Massachusetts’s long-arm statute.4 See Aub v. Technicolor Entm’t Servs., 224

F. Supp. 2d 371, 374 (D. Mass. 2002). The court reasoned:

         Technicolor’s reasons for hiring Aub as its consultant had nothing to do with her location
         in Massachusetts. Her services were not localized to Massachusetts, and it was of no
         consequence to Technicolor that Aub performed any of her work on Technicolor’s behalf
         in this Commonwealth. Rather, it appears that she was hired because of her experience in
         the entertainment business generally, wherever conducted, and in particular because of her
         ability to make a connection between Technicolor and Loews, a New York-based
         company. The fact that there were long-distance communications between the parties by
         mail and telephone is not enough to justify the conclusion that
         Technicolor transacted business in Massachusetts.

Id.   The Court finds this reasoning both applicable and persuasive, as it accords with the

requirement under Connecticut law that the defendant have engaged in “purposeful Connecticut

related activity” by which he “invoked the benefits and protection of Connecticut’s laws.” Ryan,

282 Conn. at 120 (quoting Zartolas, 184 Conn. at 475). The record is devoid of any evidence that

Wisdom sought such benefits and protection merely by engaging his lifelong friend in Connecticut



4
  The relevant part of that statute provides that “[a] court may exercise personal jurisdiction over a person, who acts
directly or by an agent, as to a cause of action in law or equity arising from the person’s (a) transacting any business
in this commonwealth . . . .” Mass. Gen. Laws Ch. 223A, § 3(a).

                                                          15
          Case 3:19-cv-00350-KAD Document 59 Filed 04/29/20 Page 16 of 25



as a consultant for his Illinois company. Cf. Winner v. Tryko Partners, LLC, 333 F. Supp. 3d 250,

260 (W.D.N.Y. 2018) (finding that defendant transacted business under New York’s long-arm

statute by hiring the plaintiff employee pursuant to a contract that expressly contemplated that she

would work from home in New York, where the allegations demonstrated that one of the purposes

of the employment relationship was to further the defendant’s business and connections in New

York).     Here, moreover, it was Callahan that traveled to Illinois—and not Wisdom to

Connecticut—when it came time to conduct in-person Company business.5 (See Pl.’s Interrog.

Resp. Nos. 4, 14.)

         While Callahan cites Agency Rent A Car, 98 F.3d at 31, a case in which the Second Circuit

found personal jurisdiction under a similar provision of New York’s long-arm statute based on the

defendants’ frequent interactions with the plaintiff in New York despite the defendants’ lack of

physical travel to the forum, the case is readily distinguishable. There, the defendants were

licensees of AVIS, the plaintiff, who operated vehicle rental businesses under the AVIS name in

various states. The Second Circuit aptly noted that the defendants’ “very businesses arise out of

an ongoing contractual relationship with [plaintiff],” and involved near-daily contact with

plaintiff’s corporate headquarters in New York. Id. at 30. In finding personal jurisdiction under

New York’s long-arm statute, the court found that “[t]he [defendants’] contacts with New York

have been, . . . anything but temporary, random, or tenuous,” and instead were “continual,

repetitive, and essential to the [defendants’] businesses.” Id. The same cannot be said of Wisdom,


5
  The fact that Wisdom provided Callahan with a Wisdom & Sons email address that listed the Company’s Illinois
headquarters and contact information in its signature line, moreover, suggests that Wisdom perceived Callahan as
holding himself out as part of the Company’s Illinois management team as opposed to representing a separate
Connecticut-based component. (See, e.g., email from Callahan to a prospective customer in India in which he
introduces himself as “Vice Chairman of Wisdom Adhesives Worldwide . . . established in 1875 – with Headquarters
in Chicago, IL and facilities throughout the Globe,” ECF No. 33-5 at 132.) Cf. Cossart v. United Excel Corp., 804
F.3d 13, 18 (1st Cir. 2015) (finding that a Kansas defendant transacted business within the meaning of Massachusetts’s
long arm statute where the defendant hired and retained a Massachusetts resident as an employee and, inter alia,
“registered a sales office with the Commonwealth in order to facilitate his work for the company”).

                                                         16
          Case 3:19-cv-00350-KAD Document 59 Filed 04/29/20 Page 17 of 25



whose business did not arise out of his relationship with Callahan and who was not required to be

in touch with Callahan in Connecticut in order to maintain his daily operations.

         In sum, “balanc[ing] considerations of public policy, common sense, and the chronology

and geography of the relevant factors,” Ryan, 282 Conn. at 122, the Court concludes that Wisdom

did not transact business in Connecticut within the meaning of Conn. Gen. Stat. § 52-59b(a)(1)

when he entered into the consulting arrangement with Callahan and the Court therefore lacks

personal jurisdiction over Wisdom.6

         Long-Arm Jurisdiction Over the Company

         As relevant here, Connecticut’s long-arm statute provides:

         Every foreign corporation shall be subject to suit in this state, by a resident of this state or
         by a person having a usual place of business in this state, whether or not such foreign
         corporation is transacting or has transacted business in this state and whether or not it is
         engaged exclusively in interstate or foreign commerce, on any cause of action arising as
         follows: (1) Out of any contract made in this state or to be performed in this state; (2) out
         of any business solicited in this state by mail or otherwise if the corporation has repeatedly
         so solicited business, whether the orders or offers relating thereto were accepted within or
         without the state . . .

Conn. Gen. Stat. § 33-929(f).7

         With respect to subsection (f)(1), Callahan does not contend that the consulting contract

was “made” in Connecticut and so the only question is whether the contract was “to be performed”


6
  In his brief Callahan reincorporates an argument from his original opposition to Defendants’ first motion to dismiss
in which he urged the Court to pierce the corporate veil and hold Wisdom liable for the acts of the Company because
the Company is “the mere instrumentality or alter ego of Wisdom who controlled the Company to benefit himself
personally.” (Pl.’s Opp. at 1 n.1; see also Pl.’s Original Opp. at 9–11, ECF No. 20.) The Court finds such an issue
inappropriate for resolution at this stage given the persistence of disputed facts that would bear on whether or not the
Company served as Wisdom’s alter ego. Moreover, the Court need not resolve the issue given its ultimate conclusion
that personal jurisdiction is lacking over both Defendants, as discussed, infra.
7
  While the Court’s prior ruling found that Callahan had stated a prima face case of jurisdiction under either subsection
(f)(1) or (f)(2), the Court does not address subsection (f)(2), having concluded that personal jurisdiction lies under
subsection (f)(1), as discussed, infra. The Court finds the “solicitation” prong of the long-arm statute under subsection
(f)(2) inapposite in any event, as even if the Company “solicited” Callahan’s services, they did not solicit his business
as a customer, the latter being the relevant touchstone. See West World Media, 809 F. Supp. 2d at 30 (“[W]here the
defendant’s activities do not specifically target Connecticut consumers, ‘there can be no purposeful availment of the
laws of the State of Connecticut, and therefore long-arm jurisdiction cannot be proper’”) (quoting Am. Wholesalers
Underwriting, Ltd. v. Am. Wholesale Ins. Grp., Inc., 312 F. Supp. 2d 247, 257 (D. Conn. 2004)).

                                                          17
        Case 3:19-cv-00350-KAD Document 59 Filed 04/29/20 Page 18 of 25



in the forum. The Connecticut Supreme Court takes an expansive view of the phrase “to be

performed” as used in § 33–929 (f)(1). It recently held that the phrase “refers to the performance

that the parties contemplated in the contract, without regard to whether” performance actually

occurred. Samelko v. Kingstone Ins. Co., 329 Conn. 249, 258, 184 A.3d 741 (2018). Further,

performance by either party to the contract can suffice to satisfy Section (f)(1). Id. at 259.

       Whether the contract contemplates performance in Connecticut turns on the totality of
       contacts which [a party to the contract] obligates itself to have, or contemplates that it will
       have, in this forum on the basis of the agreed upon performance in the contract. This
       requires a fact specific, case-by-case examination of the obligations that the contract
       contemplates. The outer boundaries of what qualifies as a contemplated performance are
       broad. In fact, . . . the contemplation of incidental acts of performance of contracts in
       [Connecticut] [can] come within [the long-arm] statute when the defendant also has other
       significant contacts with this forum.

Id. at 260–61 (quotation marks and citations omitted).

       Some Courts in this District have held that to establish personal jurisdiction under this

provision premised solely on the Plaintiff’s performance, the Plaintiff “must show that either: (1)

the contract expressly contemplated or required performance in Connecticut; or (2) the Plaintiff

actually performed [his] obligations in Connecticut and such performance was the most substantial

part of the obligations to be performed under the contract.” Preferred Display, Inc. v. Vincent

Longo, Inc., 642 F. Supp. 2d 98, 103 (D. Conn. 2009). The Court questions the continuing viability

of relying on the forum in which the plaintiff “actually performed” the contract as an alternative

to identifying the forum in which the parties contemplated performance in light of the Samelko

decision and its emphasis on contemplated performance as the relevant inquiry. The Court need

not resolve the possible tension between this standard and Samelko, however, because whether this

standard remains good law does not change the outcome of this decision.

         The Court concludes that Callahan has established a factually supported case of personal

jurisdiction over the Company based on the evidence that at the time the parties entered into the

                                                 18
        Case 3:19-cv-00350-KAD Document 59 Filed 04/29/20 Page 19 of 25



contract, it was understood and expected that Callahan would perform the majority of his

obligations thereunder from his home in Connecticut. The Defendants admit that Wisdom knew

Callahan lived in Connecticut when the Company hired him and permitted him to work remotely

thereafter. (Wisdom RFA Resp. Nos. 10, 13, ECF No. 34-3; Wisdom Aff. ¶ 12). The bulk of the

customer development work that Callahan undertook for the Company, he undertook from

Connecticut. (See Callahan Aff. #1 ¶ 15.) The Company’s denial that Wisdom and other Company

personnel communicated with Callahan in Connecticut and its denial and/or refusal to respond to

the notion that Callahan performed his obligations to the Company from Connecticut (see, e.g.,

Wisdom RFA Resp. Nos. 6, 9, 12; Wisdom & Sons RFA Resp. Nos. 4, 6, 9, 12, ECF No. 34-4) is

disingenuous posturing. And this posturing, which presumably relies to some extent upon the

distinction between Callahan and Playbook Group LLC but more generally upon the Defendants’

refusal to countenance the merits of Callahan’s claims, does not rebut the Court’s conclusion that

the parties contemplated that Callahan would perform his obligations under the contract in

Connecticut.

       Indeed, perhaps the best evidence of the parties’ contemplation is the evidence that

Callahan, in fact, performed a substantial portion of his obligations from his home in Connecticut.

According to Callahan:

       [T]he early months of my tenure at the Company involved me, independently and alone at
       my home in Connecticut, scouring outside sources for names of foreign companies in the
       adhesives business and cold calling them. Through this months-long process of trial and
       error, I painstakingly constructed from scratch a database of reliable leads for potential
       customers worldwide. Out of my home in Connecticut, I doggedly pursued these leads and
       developed relationships principally through repeated contact, communication, and
       attention. Using whatever skill, experience, and effort I had—which, other than visits to
       these foreign businesses, was exerted in Connecticut—my work and the relationships I
       developed generated multi-fold growth in Wisdom Adhesives’ global business.




                                                19
           Case 3:19-cv-00350-KAD Document 59 Filed 04/29/20 Page 20 of 25



(Callahan Aff. #1 ¶ 15.) Callahan also cites numerous instances in which Wisdom and Callahan

exchanged emails regarding work that Callahan represents was generated from his Connecticut

home. By way of example: Wisdom responded “looks great” in response to a spreadsheet that

Callahan created and shared with Wisdom on November 4, 2013 “to keep track of potential

international partners” (ECF No. 33-5 at 28); between November 5, 2013 and November 11, 2013,

the parties exchanged several emails regarding Callahan’s engagement with a potential customer

located in India—which again, Callahan represents that he solicited from Connecticut (id. at 132–

139); and on November 8, 2013, Wisdom sent an email to Callahan that stated, “KC need orders,”

(id. at 23), which Callahan characterizes as a “blunt prompting for Callahan to achieve more

business from overseas customers.” (Pl.’s Opp. at 8.) As noted above, to carry his burden of

demonstrating personal jurisdiction, Callahan need only set forth evidence that would establish

jurisdiction if credited by the fact finder. Dorchester, 722 F.3d at 85. He has done so.

       Although Callahan has established that the claims arise out of a contract “to be performed”

in Connecticut, as that phrase has been interpreted by the Connecticut Supreme Court, Callahan

must also establish that the exercise of personal jurisdiction over the Company comports with due

process.

       Constitutional Due Process - Specific Jurisdiction

       For the Court’s exercise of personal jurisdiction to satisfy due process, the non-resident

must have sufficient “minimum contacts” with the forum state “such that maintenance of the suit

‘does not offend traditional notions of fair play and substantial justice.’” World-Wide Volkswagen

Corp. v. Woodson, 444 U.S. 286, 291–92 (1980) (quoting Int’l Shoe Co. v. Washington, 326 U.S.

310, 316 (1945)) (internal quotation marks omitted). “[T]he requisite ‘minimum contacts’ must

be such that Defendant can ‘reasonably anticipate’ being haled into court in the forum state—



                                                20
        Case 3:19-cv-00350-KAD Document 59 Filed 04/29/20 Page 21 of 25



importantly, ‘it is essential in each case that there be some act by which the defendant purposefully

avails itself of the privilege of conducting activities within the forum State, thus invoking the

benefits and protections of its laws.’” Vertrue Inc., 429 F. Supp. 2d at 495 (quoting Hanson v.

Denckla, 357 U.S. 235, 253 (1958)). The Supreme Court has described two related aspects of the

minimum contacts inquiry: “First, the relationship must arise out of contacts that the

‘defendant himself’ creates with the forum State.” Walden v. Fiore, 571 U.S. 277, 284 (2014)

(quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985)). “Second, [the] ‘minimum

contacts’ analysis looks to the defendant’s contacts with the forum State itself, not the defendant’s

contacts with persons who reside there.” Id. at 285.

       “If a defendant has sufficient minimum contacts . . . [the Court] must also determine

whether the exercise of personal jurisdiction is reasonable under the Due Process Clause.”

MacDermid, Inc. v. Deiter, 702 F.3d 725, 730 (2d Cir. 2012).

       The Supreme Court and [this] Court consider five factors for determining whether an
       exercise of jurisdiction is reasonable:

       A court must consider [1] the burden on the defendant, [2] the interests of the forum State,
       and [3] the plaintiff’s interest in obtaining relief. It must also weigh in its determination [4]
       the interstate judicial system’s interest in obtaining the most efficient resolution of
       controversies; and [5] the shared interest of the several States in furthering fundamental
       substantive social policies.

Id. at 730–31 (quoting Chloe v. Queen Bee of Beverly Hills, LLC, 616 F.3d 158, 173 (2d Cir. 2010)

(quoting Asahi Metal Indus. Co. v. Superior Court, 480 U.S. 102, 113 (1987))).

       The Court notes as an initial matter that while the Company’s domestic target customer list

includes some Connecticut customers (see ECF No. 33-5 at 48), Callahan was not tasked with

soliciting or engaging with these customers. In fact he acknowledges that “Defendants had

continuous and regular business with customers in Connecticut separate and apart from their

extensive dealings with Callahan in Connecticut.” (Pl.’s Opp. at 13.) Because they are unrelated

                                                  21
          Case 3:19-cv-00350-KAD Document 59 Filed 04/29/20 Page 22 of 25



to the instant suit, these forum contacts do not factor into the Court’s minimum contacts analysis

as it bears on the question of specific personal jurisdiction. See, e.g., Commodity Futures Trading

Comm’n v. TFS-ICAP, LLC, 415 F. Supp. 3d 371, 382 (S.D.N.Y. 2019) (“The guiding principle

of this test is whether the suit arises out of or relates to the defendant’s contacts with the forum”)

(quotation marks and citation omitted).8

         In addition, “the plaintiff cannot be the only link between the defendant and the forum.”

Walden, 571 U.S. at 285; see also H. Lewis Packaging, LLC v. Spectrum Plastics, Inc., 296 F.

Supp. 2d 234, 239 (D. Conn. 2003) (“It is without question that the mere fact that defendant enters

into a contract with plaintiff will not, in and of itself, establish personal jurisdiction.”). Rather,

when a contract with the plaintiff is the asserted basis for personal jurisdiction, “[i]t is these

factors—prior negotiations and contemplated future consequences, along with the terms of the

contract and the parties’ actual course of dealing—that must be evaluated in determining whether

the defendant purposefully established minimum contacts within the forum.” Burger King, 471

U.S. at 479.

         Here, the parties’ course of dealing with respect to the consulting arrangement and

Callahan’s responsibility for developing the Company’s global business belies any act or intent on

the part of the Company to benefit from an ongoing relationship in and/or specific to Connecticut.

To the contrary, the Company’s Connecticut-based contacts as they related to the instant dispute

begin and end with Callahan, which cannot be the basis upon which due process is satisfied.



8
  While Callahan devotes a fair amount of space to the Company’s Connecticut customers, he does not contend that
the Company’s Connecticut contacts are so pervasive as to present the “truly exceptional case” that would render it
subject to general personal jurisdiction in Connecticut—a proposition explicitly foreclosed by Judge Eginton’s prior
ruling (Ruling at 13) and virtually foreclosed, in any event, by Supreme Court precedent. See Brown v. Lockheed
Martin Corp., 814 F.3d 619, 627 (2d Cir. 2016) (explaining that the Supreme Court’s decision in “Daimler established
that, except in a truly ‘exceptional’ case, a corporate defendant may be treated as ‘essentially at home’ only where it
is incorporated or maintains its principal place of business—the ‘paradigm’ cases.”) (citing Daimler AG v. Bauman,
571 U.S. 117 (2014)).

                                                         22
        Case 3:19-cv-00350-KAD Document 59 Filed 04/29/20 Page 23 of 25



Walden, 571 U.S. at 285. Indeed, it is only where the contractual relationship at issue results in a

more robust relationship with the forum state that due process will be satisfied. See, e.g., Burger

King, 471 U.S. at 480 (finding minimum contacts test met where the defendant “entered into a

carefully structured 20-year relationship that envisioned continuing and wide-reaching contacts

with Burger King in Florida”); H. Lewis Packaging, 296 F. Supp. 2d at 239–40 (finding minimum

contacts met where “Defendant sent payments to plaintiff in Connecticut, printed business cards

identifying plaintiff’s [Connecticut] office as its regional office, met with plaintiff’s agent in

Connecticut and entered into an agreement with a company incorporated in Connecticut . . . The

continuing course of conduct, including telephone calls, commission payments, and affiliation

with the forum through business cards, in the aggregate suffices to provide defendant with fair

warning that acts or omissions may require it to defend[] a lawsuit in Connecticut”).

       In sum, the evidence fails to demonstrate that the Company purposefully availed itself of

the privilege of conducting business in Connecticut such that it might reasonably anticipate being

haled into court in Connecticut merely by engaging a consultant, who, purely incidental to his

work for the Company, was located in Connecticut. Because the Court concludes that minimum

contacts are lacking, it need not determine whether exercising personal jurisdiction over the

Company would satisfy the Fourteenth Amendment’s “reasonableness” requirement.

       Venue

       Although venue may be proper in this District, see 28 U.S.C. § 1391(b)(2) (venue is proper

in “a judicial district in which a substantial part of the events or omissions giving rise to the claim

occurred”), because the Court lacks personal jurisdiction over both Defendants, it must decide

whether to transfer the action to the Northern District of Illinois, see, e.g., SongByrd, Inc. v. Estate

of Grossman, 206 F.3d 172, 179 n.9 (2d Cir. 2000) (explaining Second Circuit precedent that



                                                  23
          Case 3:19-cv-00350-KAD Document 59 Filed 04/29/20 Page 24 of 25



“whether or not venue was proper, lack of personal jurisdiction could be cured by transfer to a

district in which personal jurisdiction could be exercised, with the transfer authority derived from

either section 1406(a) or section 1404(a).”). Section 1406, applicable here, provides that “[t]he

district court of a district in which is filed a case laying venue in the wrong division or district shall

dismiss, or if it be in the interest of justice, transfer such case to any district or division in which it

could have been brought.” 28 U.S.C. § 1406(a).9 This case “could have been brought” in the

United States District Court for the Northern District of Illinois, where both Defendants reside,

and where, accordingly, the District Court has personal jurisdiction and venue is proper. See 28

U.S.C. § 1391(b)(1) (Venue is proper in “a judicial district in which any defendant resides, if all

defendants are residents of the State in which the district is located.”).

         “Courts enjoy considerable discretion in deciding whether to transfer a case in the interest

of justice.” Daniel v. Am. Bd. of Emergency Med., 428 F.3d 408, 435 (2d Cir. 2005). While courts

should “not waste judicial resources by transferring a case that is clearly doomed,” id. at 436

(quotation marks and citation omitted), the merits of this case have yet to be litigated. Indeed,

despite the rather extensive history of this litigation, it remains in a relatively nascent procedural

posture. The question of personal jurisdiction was complicated enough to warrant jurisdictional

discovery and two adjudications by the Court. Thus, there is little to suggest that Callahan was

not diligent in selecting Connecticut as a proper forum. See Spar, 956 F.2d at 394 (concluding

that transfer “would not be in the interest of justice” if it “would reward plaintiffs for their lack of



9
  While some courts and commentators have concluded that “[a] prerequisite to invoking Section 1406(a) is that the
venue chosen by the plaintiff is improper,” 14D Charles Alan Wright & Arthur R. Miller, Fed. Prac. & Proc. § 3827
(4th ed. 2019), the Second Circuit has interpreted Section 1406 as an available transfer authority where the Court lacks
personal jurisdiction over the defendant but venue is otherwise proper. See, e.g., Spar, Inc. v. Info. Res., Inc., 956
F.2d 392, 394 (2d Cir. 1992) (explaining that “[d]espite the section’s language suggesting that a § 1406 transfer should
be made only if venue is laid in the wrong district, courts have read § 1406 broadly to allow transfers from districts in
which venue was properly laid,” including where “the transfer has enabled the parties to surmount an obstacle, such
as lack of jurisdiction, which would have precluded suit in the transferor district.”).

                                                          24
        Case 3:19-cv-00350-KAD Document 59 Filed 04/29/20 Page 25 of 25



diligence in choosing a proper forum”). Nor would litigating in the Northern District of Illinois

unduly prejudice the Defendants when it is the District in which they are domiciled. See, e.g., U.S.

ex rel. Smith v. Yale Univ., No. 3:02-CV-1205 (PCD), 2006 WL 1168446, at *3 (D. Conn. Apr.

28, 2006) (concluding that “transfer would work no hardship on Defendants’ ability to defend

against the claim on the merits” when they “are both New York entities and presumably will find

it easier to defend a suit in New York than in Connecticut.”). While Callahan urged the Court at

oral argument to countenance his choice of forum, his preference is not entitled to deference where,

as here, the Court lacks personal jurisdiction over the Defendants.

Conclusion

       For the foregoing reasons, Defendants’ motion to dismiss is GRANTED and this action is

transferred to the United States District Court for the Northern District of Illinois pursuant to 28

U.S.C. § 1406(a). The Clerk of the Court is directed to effectuate the transfer.

       SO ORDERED at Bridgeport, Connecticut, this 29th day of April 2020.



                                              /s/ Kari A. Dooley
                                              KARI A. DOOLEY
                                              UNITED STATES DISTRICT JUDGE




                                                25
